TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00149-CV




City of Austin, Appellant

v.

Michael King, Gina Gaddy, Edmond Price, and William Sievers, Individually and on
behalf of all Members of their Certified Class, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. 96-08899, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The City of Austin has filed an unopposed motion to dismiss this appeal, representing
that the parties have resolved their differences.  We grant the motion and dismiss this appeal.  See
Tex. R. App. P. 42.1(a)(1).
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellant’s Motion
Filed:   March 10, 2005